






--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 2, 2016 by and
between Mueller Water Products, Inc. (the “Company”) and Patrick M. Donovan
(“Executive”). This Agreement sets forth the terms and conditions of Executive’s
employment and termination of employment with the Company whenever that occurs.
The effectiveness of this Agreement is subject to approval by the Compensation
and Human Resources Committee of the Board of Directors of the Company (the
“Compensation and Human Resources Committee”).
ARTICLE I: TERMS OF EMPLOYMENT
1.
Prior Agreements. Executive acknowledges and represents that any and all prior
employment agreements including, without limitation, any agreements set forth in
the offer letter dated April 1, 2016, are terminated and that the only
obligations and duties between the Company and Executive with respect to any
severance are those expressly set forth in this Agreement and those set forth in
the Executive Change-in-Control Severance Agreement between Executive and the
Company dated as of the date hereof (the “Change-in-Control Severance
Agreement”). Executive represents and warrants that Executive is not a party to
any other agreement or obligation for personal services and that there exists no
impediment or restraint, contractual or otherwise on Executive’s power, right or
ability to accept the Company’s offer of employment and to perform the
employment specified in this Agreement.

2.Employment.
a.
Beginning May 2, 2016 (the “Commencement Date”), Executive will serve as an
employee of the Company and, beginning May 16, 2016, Executive will serve as
President of the Company’s Anvil business (“Anvil”) and will report to the
Company’s Chief Executive Officer. Prior to May 16, 2016, in connection with
Executive’s transition to become President of Anvil, Executive will perform such
transition-related matters and such other services as may be assigned to
Executive from time to time by the Company’s Chief Executive Officer. From and
after May 16, 2016, Executive will have the responsibilities generally
consistent with his position as President of Anvil and such other and additional
responsibilities as may be assigned to Executive from time to time by the
Company’s Chief Executive Officer. Executive acknowledges that this Agreement
contemplates any possible future promotion and any assignment of
responsibilities with respect to any affiliate or subsidiary of the Company,
which may be made without amendment of this Agreement. Executive’s designated
work location will be at Anvil’s headquarters in Exeter, New Hampshire. This
Agreement will continue in effect for three (3) full years from the Commencement
Date. At the end of such three (3) year period and, if extended, at the end of
each additional year thereafter, the term of this Agreement shall be extended
automatically for one (1) additional year, unless the Company delivers written
notice six (6) months prior to the end of such term stating that the Agreement
will not be extended. In such case, the Agreement will terminate at the end of
such term.

b.
Executive shall devote substantially all of Executive’s working time, attention
and energies to the business of Anvil. With permission of the Company’s Chief
Executive Officer, Executive may be involved in charitable and professional
activities and serve on boards of not­ for-profit entities, in each case in
accordance with the Company’s then-current policies with regard to such matters
and in a manner and in organizations that will not adversely affect Executive’s
performance or reflect unfavorably on the Company. Executive may not serve on
any for-profit board without the prior permission of the Board of Directors of
the Company (the “Board”). In no event will Executive be covered by any
insurance policies of the Company for service on other boards unless pursuant to
a specific written endorsement approved by the Company’s Chief Executive Officer
and obtained by Executive.

3.Compensation and Benefits.
a.
Executive’s base salary (“Salary”) will be $385,000 per year. Executive’s Salary
and job performance will be reviewed at least once per year consistent with the
practices of the Company.

b.
Executive is entitled to participate in the Company’s Management Incentive
Program (“MIP”), as in effect from time to time and as approved by the
Compensation and Human Resources Committee. Executive’s initial target annual
bonus will be seventy-five percent (75%) of Executive’s Salary in effect for
such year (“Target Bonus”). Executive’s actual annual bonus (the “Bonus”) may
range from 0% to 200% of Target Bonus and will be determined based upon
corporate and/or individual performance factors established by the Compensation
and Human Resources Committee. Target Bonus ranges, Target Bonus and performance
goals may be changed in accordance with the applicable plan and without
amendment of this Agreement. Executive must be employed on the date the Board
approves the Bonus payable with respect to any fiscal year to be eligible to
receive an






--------------------------------------------------------------------------------





annual Bonus for such fiscal year. For Fiscal Year 2016, the Bonus will be
awarded on a pro-rata basis for the period of time employed, based on actual
results and the existing and to be agreed upon targets.
c.
Executive will be eligible for equity-based awards under the Company’s Amended
and Restated Stock Incentive Plan consistent with its application to executives
generally at the level of responsibility held and with the terms of such
program, as in effect from time to time. Equity awards will be granted and
priced at the time the Company normally distributes its grants to executives
using a modified Black-Scholes valuation. Targets are market-based, are
established by the Compensation and Human Resources Committee, and may change
from time to time. All targets established and equity awards are granted at the
discretion of the Compensation and Human Resources Committee.

d.
Executive will be eligible to participate in any retirement, profit sharing,
health or welfare benefit generally made available by the Company to similarly
situated executive employees, as in effect from time to time, including, without
limitation:

i.
Life and group health (medical, dental, etc.) benefits generally applicable to
executives in the location in which Executive is primarily based, as in effect
from time to time and in accordance with their terms.

ii.
The Company’s Retirement Savings Plan, generally applicable to salaried
employees in the location in which Executive is primarily based, as in effect
from time to time and in accordance with its terms.

iii.
The Company’s Employee Stock Purchase Plan, generally applicable to salaried
employees in the location in which Executive is primarily based, as in effect
from time to time and in accordance with its terms.

iv.
Four weeks of annual vacation to be used in accordance with the Company’s
vacation policies generally applicable to executives in the location in which
Executive is primarily based, as in effect from time to time.

v.
Expense reimbursement for properly documented ordinary and necessary business
expenses incurred by Executive in the performance of employment hereunder in
accordance with the Company’s expense reimbursement policy.

e.
Executive shall be entitled to a car allowance of $1,500 per month.

f.
Executive shall be entitled to reimbursement of financial planning expenses in
accordance with the Company’s policy for executive financial planning. This
shall be equal to $10,000 during Executive’s first calendar year of employment
and $7,500 in the following calendar year and beyond.

g.
Executive shall be entitled to reimbursement up to $3,000 for expenses of an
annual physical in accordance with the Company’s policy for executive physical
exams, which amount shall be treated as taxable income.

h.
Executive agrees to comply with policies as adopted from time to time by the
Board for executives, which includes stock ownership guidelines, which currently
require Executive to accumulate two times Executive’s Salary in Company stock
over a five year period.

i.
On the Commencement Date, Executive will receive an equity grant with a grant
date fair value equal to $250,000 in the form of restricted stock units, which
will “cliff” vest on the earlier of the consummation of a sale or disposition of
Anvil or the third anniversary of the date of grant (the “Vesting Date”). The
valuation of such grants will be made by the Compensation and Human Resources
Committee’s independent compensation consultant. If Executive is not employed by
the Company on the Vesting Date, such restricted stock units shall be forfeited.
Any other equity awards shall be granted at the discretion of the Compensation
and Human Resources Committee.

j.
Executive shall receive a sign-on bonus of $50,000 that shall be paid within
thirty (30) days of the Commencement Date. In the event Executive terminates
employment on a voluntary basis within one (1) year of the Commencement Date
(other than a termination following the consummation of a sale or disposition of
Anvil), Executive will repay the full amount of the sign­on bonus to the Company
within thirty (30) days of Executive’s date of termination of employment.

k.
Executive shall be entitled to participate in the Company’s standard relocation
policy with respect to his relocation to the Exeter, New Hampshire area in
connection with his commencement of employment pursuant to this Agreement.

The reimbursement of expenses during a year will not affect the expenses
eligible for reimbursement in any other year. With respect to reimbursement of
any expenses, in no event shall such an expense be reimbursed after the last day
of the





--------------------------------------------------------------------------------





year following the year in which the expense was incurred. This provision has no
effect on the policies of the Company with respect to expense reimbursement.
4.
Termination of Employment - Death; By Company for Cause or Disability; By
Executive’s Resignation Other Than for Good Reason. Executive’s employment
automatically terminates upon Executive’s death. The Company may terminate
Executive’s employment on account of Disability or for Cause. Executive may
voluntarily resign or retire from employment, in each case other than for Good
Reason, upon not less than fifteen (15) business days’ prior written notice to
the Company. Upon termination of employment for any of the foregoing reasons,
Executive will be entitled to Salary through the date of termination of
employment, and other benefits in accordance with the terms of the Company’s
retirement, insurance, and other applicable plans and programs then in effect.

a.
For purposes of this Agreement, “Disability” occurs if Executive has been
physically or mentally incapacitated so as to render Executive incapable of
performing the essential functions of any substantial gainful activity, or
Executive has received income replacement benefits under a Company plan for at
least three (3) months, and, in either instance, that incapacity is expected to
result in death or to last for a continuous period of at least twelve (12)
months. Executive’s receipt of disability benefits under the Company’s long-term
disability plan or receipt of Social Security disability benefits, among other
possible evidence, shall be deemed conclusive evidence of Disability for
purposes of this Agreement.

b.
For purposes of this Agreement, the term “Cause” means any of the following:
Executive’s: (i) conviction or guilty plea of a felony or conviction or guilty
plea of any crime involving fraud or dishonesty; (ii) theft or embezzlement of
property from the Company or Anvil; (iii) willful and continued refusal to
perform the duties of Executive’s position in all material respects (other than
any such failure resulting from Executive’s incapacity due to physical or mental
illness) that continues for more than fifteen (15) business days after the
Company gives Executive written notice of the failure, specifying what duties
Executive failed to perform and an opportunity to cure within thirty (30) days;
(iv) fraudulent preparation of financial information with respect to the Company
or Anvil; (v) willful engagement in conduct that is demonstrably and materially
injurious to the Company or Anvil, monetarily or otherwise, provided that no act
or failure to act on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that the action or omission was in the best interests of the Company or Anvil;
or (vi) willful violation of policies or procedures of the Company or Anvil,
including but not limited to, the Company’s Code of Business Conduct and Ethics
and Compliance Program (or any successor policy) then in effect.

c.
For purposes of this Agreement, the term “Good Reason” shall have the meaning
set forth in Article I, Section 6(b).

5.
Involuntary Termination of Employment by the Company. If the Company
involuntarily terminates the employment of Executive other than as set forth in
Article I, Section 4, Executive will be entitled to the benefits set forth
below.

“Severance Benefits” consist of:
i.
Lump sum payment of unpaid Salary and other benefits, including accrued but
unused vacation pay and unreimbursed business expenses, accrued to the date of
termination of employment and paid on the same basis as paid upon any voluntary
termination of employment.

ii.
A total amount equal to 240% of Executive’s current annual rate of Salary (the
“Base Amount”). Payment of the Base Amount shall be made in substantially equal
monthly installments over eighteen (18) months from the date of Executive’s
separation from service (within the meaning of Section 409A of the Code). The
first such installment shall be paid within sixty (60) days following
Executive’s separation from service and subsequent installments shall be paid on
the last business day of each succeeding month; provided, however, that
Executive’s entitlement to each such installment shall be contingent upon
execution (and non-revocation) by Executive of the release under Article III,
Section 1. All payments are subject to applicable taxes.

iii.
The Company will allow Executive to continue medical and dental coverage for
Executive and Executive’s eligible dependents (as provided to its active
employees) for up to eighteen (18) months following the date of termination of
employment, but only if Executive pays the COBRA rate for such coverage
(“Extended Coverage”). If Executive declines Extended Coverage or becomes
eligible for medical and/or dental coverage through another employer (including
an employer of Executive’s spouse), such Extended Coverage will cease. The COBRA
election period and COBRA maximum period of coverage will begin on the date the
Extended Coverage ceases, subject to the rules and limitations that apply to
COBRA coverage.






--------------------------------------------------------------------------------





In addition to the amounts described elsewhere in this Agreement, Executive
shall be paid an amount each month equal to 150% of the applicable monthly COBRA
rate for the coverage that is extended, reduced by applicable withholdings. For
this purpose, the applicable COBRA rate is the cost of COBRA coverage,
determined as of the date of termination of employment, for the level of medical
and/or dental coverage Executive has in effect on the date of termination of
employment. Such amount shall be paid to Executive each month beginning in the
month following Executive’s date of termination of employment and continuing for
eighteen (18) months; provided, however, this monthly payment shall cease and
shall not be payable after the month in which Executive ceases to be eligible
for Extended Coverage or becomes eligible for medical and/or dental coverage
through another employer (including an employer of Executive’s spouse).
iv.
Executive will continue group life insurance coverage for a period of eighteen
(18) months following Executive’s termination of employment date on the same
terms and conditions as prior to the termination of employment; provided,
however, that if such continuance is not permitted under the Company’s group
life insurance program, Executive will receive a cash payment from the Company
in an amount equivalent to the imputed insurance premiums that would otherwise
be made by the Company to provide such life insurance coverage.

v.
Notwithstanding anything to the contrary herein, if Executive is a “specified
employee” under Section 409A of the Code determined under the Company’s
methodology, then any payment(s) to Executive described in this Agreement that
(A) constitute “deferred compensation” to an Executive under Section 409A; (B)
are not exempt from Section 409A; and (C) are otherwise payable within 6 months
after Executive’s separation from service (within the meaning of Section 409A of
the Code) shall instead be made on the date 6 months and 1 day after such
separation from service, and such payment(s) shall be increased by an amount
equal to interest on each such payment(s) at a rate of interest equal to the
Federal Funds Rate in effect as of the date of termination of employment from
the date on which such payment(s) would have been made in the absence of this
provision and the payment date described in this sentence. The Federal Funds
Rate shall mean the “Federal Funds Effective Rate” as issued in the Money Rates
column of The Wall Street Journal on the date prior to the calculation of any
interest under this Agreement.

vi.
Notwithstanding contrary provisions in any executive incentive bonus plan or in
Section 3(b) of this Article I, Executive will be paid an annual bonus for the
fiscal year in which the termination of employment occurs determined (based on
actual performance) and paid in the same manner as for all other executive
participants in the Company’s annual bonus program; provided that such bonus
will be pro-rated for the portion of the fiscal year during which Executive was
actively employed and will be paid within seventy five (75) days after the end
of such fiscal year.

vii.
The Company will cover reasonable expenses related to outplacement services, the
cost and duration of which shall be determined by the Company in its sole
discretion; provided, however, the outplacement assistance is intended to be
exempt from Code Section 409A under the exemption in Treas. Reg. § l.409A-l
(b)(9)(v)(A) and, thus, (i) the services will be limited as necessary to be
“reasonable” under Code Section 409A, (ii) the services shall be provided by no
later than the last day of the second calendar year following the year in which
Executive’s date of termination of employment occurs, and (iii) no related
payments will be paid beyond the third calendar year after the year in which
Executive’s termination of employment occurs.

For the avoidance of doubt, to the extent the Company determines not to renew or
extend this Agreement pursuant to Article I, Section 2(a), such determination
shall not entitle Executive to the benefits set forth in this Article I, Section
5.
6.
Termination by Executive for Good Reason. If Executive terminates employment for
Good Reason, Executive will be entitled to the same benefits as if employment
had been terminated involuntarily under Article I, Section 5. Any benefits
provided under this Section are conditioned on Executive giving written notice
to the Company under subsection (a) below and meeting the requirements for a
satisfactory release as set forth in Article III, Section 1.

a.
Termination for Good Reason means delivery of a Notice of Termination for Good
Reason by Executive given to the Company’s Chief Executive Officer within ninety
(90) days of the occurrence of the event giving rise to the Notice, unless such
circumstances are substantially corrected by the Company prior to the date of
termination specified in the Notice of Termination for Good Reason. A “Notice of
Termination for Good Reason” shall mean a written notice that: (i) indicates the
specific termination provision or provisions contained in this Agreement relied
upon; (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for Termination for Good Reason; and (iii) indicates
Executive’s intended date of termination of employment.






--------------------------------------------------------------------------------





The failure by Executive to set forth in the Notice of Termination for Good
Reason any facts or circumstances which contribute to the showing of Good Reason
shall not waive any right of Executive hereunder or preclude Executive from
asserting such fact or circumstance in enforcing his rights hereunder. The
Notice of Termination for Good Reason shall provide for a date of termination of
employment not less than fifteen (15) nor more than thirty (30) days after the
date such Notice of Termination for Good Reason is given; provided that in the
case of the events set forth in Article I, Sections 6(b)(i) or (ii), the date
may be not less than twenty (20) days after the giving of such notice.
b.
For purposes of this Agreement, “Good Reason” means, without Executive’s express
written consent, the occurrence of any one (1) or more of the following to the
extent that there is, or would be if not corrected, a material negative change
in Executive’s employment relationship with the Company:

i.
The assignment of duties to Executive that are materially inconsistent with
Executive’s then-current authorities, duties, responsibilities, and status as an
executive and/or officer of the Company, or a material reduction or alteration
in the nature or status of Executive’s authorities, duties, or responsibilities
from those in effect as of ninety (90) calendar days prior to the reassignment,
other than an insubstantial and inadvertent act that is remedied by the Company
promptly after receipt of notice thereof given by Executive.

ii.
A material reduction by the Company of Executive’s Salary, as the same may be
increased from time to time.

Notwithstanding the foregoing and for the avoidance of doubt, a “Good Reason”
event shall not have occurred if (A) Executive is offered a position of
comparable responsibility and compensation with the Company, Anvil or any
successor of the Company or Anvil, or (B) the amount of the Bonus fluctuates due
to performance considerations under the Company’s incentive program(s) in effect
from time to time.
Unless Executive’s employment is terminated by the Company for Disability,
Executive’s right to terminate his employment for Good Reason shall not be
affected by Executive’s incapacity due to physical or mental illness.
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.
7.
Clawback. Notwithstanding anything herein to the contrary and only to the extent
required by law, if the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, then
Executive agrees to reimburse the Company for (a) any bonus or other
incentive-based or equity-based compensation received by Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement and (b) any
profits realized from the sale of securities of the Company during such 12-month
period. The Compensation and Human Resources Committee shall have the exclusive
authority to interpret and enforce this provision.

8.
Taxes and Tax Equalization. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required.

9.
Compliance with Code Section 409A.

a.
Each of the payments of severance and continued medical benefits under Article
I, Sections 4 and 5 above are designated as separate payments for purposes of
the short-term deferral rules under Treasury Regulation Section
l.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-l(b)(9)(iii), and
the exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A- 1(b)(9)(v)(B).

b.
It is the intention of the Company and Executive that this Agreement not result
in unfavorable tax consequences to Executive under Code Section 409A.
Accordingly, Executive consents to any amendment of this Agreement as the
Company may reasonably make in furtherance of such intention, and the Company
shall promptly provide, or make available to, Executive a copy of such
amendment. Any such amendments shall be made in a manner that preserves to the
maximum extent possible the intended benefits to Executive. This Section 9(b)
does not create an obligation on the part of the Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under this
Agreement will not be subject to interest and penalties under Code Section 409A.






--------------------------------------------------------------------------------





ARTICLE II: POST EMPLOYMENT OBLIGATIONS AND RESTRICTIONS
1.
Noncompetition. Executive agrees as follows:

a.
During the term of Executive’s employment with the Company and for the period of
twelve (12) months following the date of termination of Executive’s employment
with the Company for any reason whatsoever, Executive will not perform
Competitive Services, directly or indirectly, for any person, entity, business,
or enterprise in the United States (the “Territory “) engaged in the business of
the Company, including Anvil, as being carried on as of the Commencement Date
(“Competing Business”). For the purposes of this restriction, “Competitive
Services” means performing services as the President or in another senior
leadership position for any entity that manufactures water infrastructure or
pipe­ related products for use in non-residential construction and duties
substantially similar to those duties Executive will perform for the Company
under this Agreement or, in the case of managerial or executive duties,
managerial or executive duties for a competitor; provided, however, that
Executive’s employment by any person that purchases all or substantially all of
the assets of Anvil from the Company shall not be deemed to be Competitive
Services following the completion of such purchase.

b.
Executive acknowledges and agrees as follows:

i.
Executive is familiar with the business of the Company and Anvil and the
commercial and competitive nature of the industry and recognizes that the value
of the Company’s and Anvil’s business would be injured if Executive performed
Competitive Services for a Competing Business.

ii.
The non-competition provisions contained in this Article II are essential to the
continued good will and profitability of the Company and Anvil.

iii.
In the course of employment with the Company, Executive will become familiar
with the trade secrets and other Confidential Information (as defined below) of
the Company and its subsidiaries, affiliates, and related entities, and that
Executive’s services will be of special, unique, and extraordinary value to the
Company and Anvil.

iv.
Executive’s skills and abilities enable Executive to seek and obtain similar
employment in a business other than a Competing Business, and Executive
possesses other skills that will serve as the basis for employment opportunities
that are not prohibited by this Non-Competition Agreement. When Executive’s
employment with the Company terminates, Executive expects to be able to earn a
livelihood without violating the terms of this Agreement.

2.
Nonsolicitation of Employees and Contractors. During the term of Executive’s
employment with the Company and for a period of twelve (12) months following the
termination of Executive’s employment with the Company for any reason
whatsoever, Executive shall not, either on his own account or for any person,
firm, partnership, corporation, limited liability company, or other entity
within the Territory; (a) solicit any employee of the Company or any of its
subsidiaries, affiliates or related entities to leave his or her employment with
any such entity; (b) induce or attempt to induce any such employee to breach his
or her employment arrangements with the Company or any of its subsidiaries,
affiliates or related entities; or (c) induce or attempt to induce any
independent contractors to leave or terminate their relationships with the
Company.

3.
Nonsolicitation of Customers. During the term of Executive’s employment with the
Company and for a period of two (2) years following the termination of
Executive’s employment with the Company for any reason whatsoever, Executive
shall not directly or indirectly solicit or attempt to solicit any current
customer of the Company or any of its subsidiaries, affiliates or related
entities with which Executive had material contact during his employment with
the Company: (a) to cease doing business in whole or in part with or through the
Company or any of its subsidiaries, affiliates or related entities; or (b) to do
business with any other person, firm, partnership, corporation, limited
liability company, or other entity which performs services competitive to those
provided by the Company or any of its subsidiaries, affiliates or related
entities. This restriction on post-employment conduct shall apply only to
solicitation for the purpose of selling or offering products or services that
are similar to or which compete with those products or services offered by the
Company (including Anvil) during the period of Executive’s employment. For
purposes of this Article II, Section 3, “material contact” shall be defined as
any communication intended or expected to develop or further a business
relationship and customers about which Executive learned confidential
information as a result of his employment.

4.
Developments. Executive agrees that all inventions, improvements, trade secrets,
reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by Executive during the period of Executive’s
employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company
(including Anvil), which result from or are suggested by any work Executive may
do for the Company (including Anvil), or which result from use of the Company’s
or Anvil’s premises or the Company’s or Anvil’s, or either of their respective
customers’, property (collectively, the “Developments”) shall be the sole and






--------------------------------------------------------------------------------





exclusive property of the Company. Executive hereby assigns to the Company
Executive’s entire right and interest in any Developments and will hereafter
execute any documents in connection therewith that the Company may reasonably
request. This section does not apply to any inventions that Executive made prior
to his employment by the Company, or to any inventions that Executive develops
entirely on his own time without using any of the Company’s or Anvil’s
equipment, supplies, facilities or the Company’s or Anvil’s, or either of their
respective customers’, confidential information and which do not relate to the
Company’s or Anvil’s business, anticipated research and developments or the work
Executive has performed for the Company.
5.
Non-Disparagement. Following the termination of employment under this Agreement
for any reason and continuing for so long as the Company or any affiliate,
successor or assigns thereof carries on the name or like business within the
Territory, neither the Company nor Executive shall, directly or indirectly, for
himself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise (a) make any
statements or announcements or permit anyone to make any public statements or
announcements concerning Executive’s reasons for termination of employment with
the Company without Executive’s consent, or (b) make any statements that are
inflammatory, detrimental, slanderous, or negative in any way to the interests
of the Company or its affiliated entities on the one hand, or Executive, on the
other hand.

6.
Confidentiality and Non-Disclosure.

a.
Executive acknowledges that, in the course of Executive’s employment, Executive
will have access to confidential information, trade secrets, knowledge or data
relating to the Company and its businesses, including but not limited to
information disclosed to Executive, or known by Executive as a consequence of or
through employment with the Company, where such information is not generally
known in the trade or industry, and where such information refers or relates in
any manner whatsoever to the business activities, processes, services, or
products of the Company, or any affiliates (“Confidential Information”).

b.
Confidential Information includes, but is not limited to, business and
development plans (whether contemplated, initiated, or completed), mergers and
acquisitions, pricing information, business contacts, sources of supply,
customer information (including customer lists, customer preferences, and sales
history), methods of operation, results of analysis, customer lists (including
advertising contacts), business forecasts, financial data, costs, revenues, and
similar information.

c.
Confidential Information is to be protected regardless of its format (tangible
or intangible); thus, it includes information maintained in electronic form
(such as e­ mails, computer files, or information on a cell phone, Blackberry,
or other personal data device). Information that is in the public domain, other
than as a result of a breach of this Agreement, shall not constitute
Confidential Information.

d.
Executive agrees that during employment and during the two (2) year period
thereafter, Executive will not use or disclose, on Executive’s own behalf or on
behalf of any other person or entity, any Confidential Information to employees
of the Company who do not have a need-to-know or to third parties; provided,
however, that Executive may disclose Confidential Information during employment
in the normal course of business.

e.
Executive agrees that this non-disclosure obligation shall extend longer than
two (2) years after termination of employment as to any materials or information
that constitutes a trade secret of the Company under applicable law, for the
full period of time in which such materials or information remain a trade
secret, if longer than two (2) years.

f.
Executive agrees to take all reasonable precautions to safeguard and prevent
disclosure of Confidential Information to unauthorized persons or entities.

ARTICLE III: GENERAL PROVISIONS
1.
Release. As a condition of receiving any severance payments under this
Agreement, Executive must sign and not revoke, within the deadlines provided by
the Company and in compliance with applicable federal and/or state laws, a
written release of all claims against the Company and its affiliates, directors,
officers, and employees including, without limitation, claims relating to
employment discrimination of any kind, wage payment, breach of contract, claims
for workers compensation, unemployment, disability and severance claims that
Executive has or may have at the termination of employment. In addition,
Executive will agree not to sue the Company or any other entities or persons
released.

2.
Intellectual Property. Executive agrees that Executive has no right to use, for
the benefit of Executive or anyone other than the Company, any of the
copyrights, trademarks, service marks, patents, and inventions of the Company.

3.
Return of Property. Executive agrees that upon termination of employment or,
prior to such termination at the request of the Company, Executive shall return
to the Company all documents, copies, recordings of any kind, papers, computer
records, and other material in Executive’s possession or under Executive’s
control which may contain or be derived from






--------------------------------------------------------------------------------





Confidential Information, together with all other documents, notes, other work
product, and other material and property belonging or relating to the Company,
and any tangible Company property, including any computer equipment, cell phone,
pager, Blackberry or other electronic messaging device, and keys. Executive will
not copy or delete any information on such property prior to the return of
Company property.
4.
Injunctive Relief. Executive and the Company recognize that the services to be
rendered by Executive are of a special, unique, unusual, and extraordinary
character having a peculiar value, the loss of which will cause the Company
immediate and irreparable harm which cannot be adequately compensated in
damages. Executive and the Company further recognize that disclosure of any
Confidential Information or breach of the provisions of this Agreement will give
rise to immediate and irreparable injury to the Company that is inadequately
compensable in damages. In the event of a breach or threatened breach of this
Agreement, Executive agrees and consents that the Company shall be entitled to
injunctive relief, both preliminary and permanent, without bond, and Executive
will not raise the defense that the Company has an adequate remedy at law. In
addition, the Company shall be entitled to any other legal or equitable remedies
as may be available under law. The remedies provided in this Agreement shall be
deemed cumulative and the exercise of one shall not preclude the exercise of any
other remedy at law or in equity for the same event or any, other event.

5.
Successors.

a.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company by agreement, in form and substance satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
this Agreement shall be binding upon any successor in accordance with the
operation of law and such successor shall be deemed the “Company” for purposes
of this Agreement.

b.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If Executive dies while any amount would
still be payable to Executive hereunder had Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there is no such designee, to Executive’s estate.

6.
Miscellaneous.

a.
Employment Status. This Agreement is not, and nothing herein shall be deemed to
create, an employment contract between Executive and the Company or any of its
subsidiaries. Executive understands and agrees that Executive’s employment with
the Company is at-will, which means that either Executive or Company may,
subject to the terms of this Agreement terminate this Agreement at any time with
or without cause and with or without notice. Executive acknowledges that the
rights of the Company remain wholly intact to change or reduce at any time and
from time to time his compensation, title, responsibilities, location, and all
other aspects of the employment relationship, or to discharge him (subject to
such discharge possibly qualifying Executive for severance under Article I,
Section 4 or 5).

b.
Agreement. This Agreement and the Change-in-Control Severance Agreement together
contain the entire understanding of the Company and Executive with respect to
the subject matter hereof and supersede all prior agreements, understandings,
negotiations, representations and statements, whether oral, written, implied or
expressed, relating to such subject matter. For the avoidance of doubt, in no
event will Executive be entitled to payment under this and the Change-in-Control
Severance Agreement.

Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and (i)
the terms and provisions of Company-sponsored compensation and welfare plans and
programs, this Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable or (ii) the terms and provisions of the
Change-in-Control Severance Agreement, the Change-in-Control Severance Agreement
shall completely supersede and replace the conflicting terms of this Agreement,
where applicable.
c.
Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to Executive at the
last address he filed in writing with the Company or, in the case of the
Company, at its principal office.






--------------------------------------------------------------------------------





d.
Execution in Counterparts. This Agreement may be executed by the parties hereto
in counterparts, each of which shall be deemed to be original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart.

e.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect. Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall have no obligation to make any payment to
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Agreement
not expressly subject to such order.

f.
Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by Executive and by a member of the Board, as applicable, or
by the respective parties’ legal representatives or successors.

g.
Applicable Law. To the extent not preempted by the laws of the United States,
the laws of the State of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

h.
Consent to Forum. Executive expressly consents and submits that the exclusive
jurisdiction for any controversy, dispute, or claim between the parties arising
out of or relating to this Agreement or Executive’s employment with the Company
that are not required to be submitted to arbitration pursuant to Article IV of
this Agreement (such as claims for injunctive or equitable relief described in
Article III, Section 4 of this Agreement) shall be the courts in the State of
Delaware. Executive expressly consents to the exercise of personal jurisdiction
over Executive by the courts in the State of Delaware. Executive hereby waives,
to the fullest extent permitted by applicable law, any objection or defense that
a Delaware court does not have personal jurisdiction over Executive, is an
improper venue, or constitutes an inconvenient forum.

ARTICLE IV: DISPUTE RESOLUTION; MUTUAL AGREEMENT TO ARBITRATE
1.
Executive and the Company agree that, except as otherwise provided in this
Agreement, final and binding arbitration shall be the exclusive remedy for any
controversy, dispute, or claim arising out of or relating to this Agreement or
Executive’s employment with the Company, including Executive’s hire, treatment
in the workplace, or termination of employment. For example, if Executive’s
employment with the Company is terminated and he contends that the termination
violates any statute, contract or public policy, then Executive will submit the
matter to arbitration for resolution, in lieu of any court or jury trial to
which Executive would otherwise might be entitled.

2.
This Article covers all common-law and statutory claims, including, but not
limited to, any claim for breach of contract (including this Agreement) and for
violation of laws forbidding discrimination on the basis of race, sex, color,
religion, age, national origin, disability, or any other basis covered by
applicable federal, state, or local law, and includes claims against the Company
and/or any parents, affiliates, owners, officers, directors, employees, agents,
general partners or limited partners of the Company, to the extent such claims
involve, in any way, this Agreement or Executive’s employment with the Company.
This Article covers all judicial claims that could be brought by either party to
this Agreement, but does not cover administrative claims for workers’
compensation or unemployment compensation benefits or the filing of charges with
government agencies that prohibit waiver of the right to file a charge, and does
not preclude either party to the Agreement from seeking emergency injunctive
relief in the courts as provided for in Article III, Sections 4 and 6(h).

3.
The arbitration shall be governed by JAMS Employment Arbitration Rules and
Procedure except as modified herein. If the party chooses to have the
arbitration proceeding administered by a third party, then the arbitration shall
be administered by JAMS. If the party chooses to have the arbitration
administered by JAMS, then the arbitration will “commence” in accordance with
the JAMS Employment Arbitration Rules and Procedure. If the party chooses to
have this matter arbitrated privately, then the arbitration will be deemed to
“commence” on the date that the party, pursuant to Article III, Section 6(c),
provides a demand for arbitration and notice of claims and remedies sought
outlining the facts relied upon, legal theories, and statement of claimed relief
(“Demand”). The responding party shall serve a response to the claims and any
counterclaims within fifteen (15) business days from the date of receipt of the
Demand.

4.
Any arbitration shall be held in Atlanta, Georgia (unless the parties mutually
agree in writing to another location within the United States) within 120 days
of the commencement of the arbitration.






--------------------------------------------------------------------------------





5.
The arbitration shall take place before a single arbitrator to be appointed by
mutual agreement of counsel for each party or, if counsel cannot agree, then
pursuant to the procedures set forth by JAMS. The parties may not have any ex
parte communications with the arbitrator.

6.
The arbitrator may award any relief otherwise available to the parties by law or
equity.

7.
The parties are limited to two (2) depositions per side, and limited written
discovery as may be required by the arbitrator, not to exceed that allowed under
the Federal Rules of Civil Procedure.

8.
Any hearing in this matter shall be completed within 120 days of the date of
commencement of the arbitration, as the term “commencement” is defined by JAMS.
The arbitrator shall issue its award within thirty (30) days of the last hearing
day.

9.
Unless Executive objects, the Company will pay the arbitrator’s fees. Each party
shall pay its own costs and attorneys’ fees, if any, unless the arbitrator rules
otherwise. A court may enter judgment upon the arbitrator’s award, either by
confirming the award, or vacating, modifying or connecting the award, on any
ground referred to in the Federal Arbitration Act, or where the findings of fact
are not supported by substantial evidence, or where the conclusions of law are
erroneous.

10.
The provisions of this Article are severable, meaning that if any provision in
this Article IV (“Dispute Resolution; Mutual Agreement to Arbitrate”) is
determined to be unenforceable and cannot be reformed under applicable law, the
remaining provisions shall remain in full effect; provided, however, that any
amendment of an unenforceable provision shall only be to the extent necessary
and shall preserve the intent of the parties hereto. It is agreed and understood
that the scope of this Article, including questions of arbitrability of any
dispute, shall be determined by the arbitrator.

11.
Executive acknowledges that prior to accepting the provisions of this Article IV
and signing this Agreement, Executive has been given an opportunity to consult
with an attorney and to review the JAMS Employment Arbitration Rules and
Procedure that would govern the dispute resolution process under this Article.
In signing this Agreement, the parties acknowledge that the right to a court
trial and trial by jury is of value, and knowingly and voluntarily waive such
right for any dispute subject to the terms of this Article.

Initials: Executive ____________ the Company ____________
[Signature Page Follows]





--------------------------------------------------------------------------------





[Signature Page - Employment Agreement]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
MUELLER WATER PRODUCTS, INC.


By:    /s/ Gregory E. Hyland    
Gregory E. Hyland
Chairman, President and
Chief Executive Officer




/s/ Patrick M. Donovan
Patrick M. Donovan





